289 So. 2d 808 (1974)
In re Elkin CLARKE, alias
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 656.
Supreme Court of Alabama.
January 24, 1974.
William J. Baxley, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for the State.
No brief for respondent.
BLOODWORTH, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Clarke, alias v. State, 51 Ala.App. 222, 283 So. 2d 671.
Writ denied.
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.